1                                                                           Honorable Ricardo S. Martinez

2

3

4

5
                              IN THE UNITED STATES DISTRICT COURT
6
                            FOR THE WESTERN DISTRICT OF WASHINGTON
7

8                                                              No. 2:19−cv−00351−RSM
     GENUINE ENABLING TECHNOLOGY,
9    LLC,
                                                                ORDER COMMISSIONING
                   Plaintiff,                                   DEPOSITIONS IN
10
            vs.                                                 OSAKA, JAPAN
11
     NINTENDO CO. LTD. AND NINTENDO OF
12   AMERICA, INC.,
13                 Defendants.

14

15          TO:    ANY CONSUL OR VICE CONSUL OF THE UNITED STATES
                   ASSIGNED TO OSAKA, JAPAN
16                 UNITED STATES CONSULATE, OSAKA
17
            Upon the application of Plaintiff, and pursuant to Article 17 of the United States-Japan Consular
18
     Convention, IT IS ORDERED that:
19
            The depositions on notice of the following witnesses be taken at the United States Consulate in
20

21   Osaka, Japan commencing on about June 2, 2020 at 9:00 a.m., and terminating on or about June 5,

22   2020 at 4:00 p.m.:
23
              Name                              Address                             Employer
24    Haruki Tojo                11-1 Hokotate-cho, Kamitoba, Minami-      Nintendo Co., Ltd.
                                 ku, Kyoto 601-8501, Japan
25    Yasuyuki Shimohata         11-1 Hokotate-cho, Kamitoba, Minami-      Nintendo Co., Ltd.
                                 ku, Kyoto 601-8501, Japan
26
      Shumpei Yasuda             11-1 Hokotate-cho, Kamitoba, Minami-      Nintendo Co., Ltd.
27                               ku, Kyoto 601-8501, Japan
       ORDER-1                                                                Padmanabhan & Dawson PLLC
28     (No. 2:19-CV-00351-RSM)                                                  45 South 7th Street, Suite 2315
                                                                                     Minneapolis, MN 55402
                                                                                            Ph: 612-444-3601
1             Name                              Address                             Employer
      Kuniaki Ito                11-1 Hokotate-cho, Kamitoba, Minami-      Nintendo Co., Ltd.
2                                ku, Kyoto 601-8501, Japan
3

4           All documentary exhibits in connection therewith shall be appropriately marked.
5           Counsel for Defendants who will participate in said depositions are: Jerry Riedinger, Kevin
6
     Andrew Zeck, and/or David Pekarek Krohn of Perkins Coie LLP.
7
            Counsel for Plaintiff who will participate in said depositions are: Devan Padmanabhan, Paul
8

9
     Robbennolt, Erin Dungan, and/or Michelle Dawson of Padmanabhan & Dawson, PLLC.

10          The proceedings will be reported, videotaped and/or interpreted by Planet Depos – American

11   Realtime Court Reporters, who shall cause the testimony of said witnesses to be reduced to writing,
12
     require the above-mentioned witnesses to sign the depositions, annex the deposition testimony to its
13
     Commission, and close the same under its seal and return thereof to the Court with all convenient speed.
14

15

16          SO ORDERED.

17

18
             DATED this 3rd day of April, 2020.
19

20

21



                                                  A
22

23
                                                  RICARDO S. MARTINEZ
24                                                CHIEF UNITED STATES DISTRICT JUDGE
25

26

27
       ORDER-1                                                                 Padmanabhan & Dawson PLLC
28     (No. 2:19-CV-00351-RSM)                                                   45 South 7th Street, Suite 2315
                                                                                      Minneapolis, MN 55402
                                                                                             Ph: 612-444-3601
